DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/053,174 application filed November 5, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")].  In the instant case, the recitation “for preparing a light olefin” is merely a statement of the purpose or intended use of the invention and is not considered a limitation.  Consequently, said recitation is of no significance to claim construction.
Applicant is further reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a light olefin has been interpreted as an olefin mixture comprising ethylene and/or propylene [see paragraphs 09 & 38 of the specification].  Otherwise, light olefin is a relative term, which renders the claims indefinite because “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides for the use of a fluidized bed reactor, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the catalyst  “prepar[es] a light olefin by catalytic cracking of a mixed raw material including naphtha and methanol using a fluidized bed reactor.”  Said recitation appears to be a recitation of the intended use of the catalyst.  It is not clear that the recitation implies any additional structure to the catalyst in addition to what is recited in instant claim 1.  Therefore, the recitation of claim 6 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CA 2,779,312).
With respect to claims 1-3, Gao et al discloses “9.3 g of (NH4)2HPO4 is dissolved in 500 g of distilled water. 100 g of ZSM-5 molecular sieve sample is added to the solution under stirring, and pH value is adjusted to 4. The mixture is stirred and allowed to react at reaction temperature of 100°C under reaction pressure of 0.2 MPa for 60 min, followed by filtering and drying, and then calcined at 500°C for 4 h. The molecular sieve sample thus obtained is labeled as PZ-1.  0.73 g of AgNO3 is dissolved in 350 g of distilled water. The molecular sieve PZ-1 is added to the silver-containing solution . The mixture is stirred and allowed to react in dark place at reaction temperature of 20°C for 120 min, followed by filtering and drying, and then calcined at 500°C for 2 h, so as to obtain a double-component modified molecular sieve APZ-1. Subsequently, kaolin (45%), alumina gel (15%) and APZ-1 (40%) are added into distilled water in the above proportion under slurrying, dried at 120°C and calcined at 450°C for 1 h, followed by crushing and screening. The catalyst sample thus obtained is labeled as C-1” [Example 1 on page 9].  Said catalyst comprises an “optimal modified molecular sieve that is obtained by the modification method in accordance with the present invention: said molecular sieve contains, based on dry basis, 88-99 wt% of a molecular sieve with a silica to alumina ratio of 15-60, 0.5-10 wt% of phosphorus based on oxide and 0.01-2 wt% of silver based on oxide” [page 24 under the heading “Industrial Utility”].  Gao et al discloses “[t]he diffusion of modifying constituents [i.e., Ag and P-Examiner’s insertion] in pores of the molecular sieve can be further enhanced by the synergy of the high temperature and of pressurization, which enables the modifying constituents to enter deeper pores within the molecular sieve and react with the B acid sites on the surface thereof” [2nd paragraph on page 6].  The aforementioned (NH4)2HPO4 , which is converted to “0.5-10 wt% of phosphorus based on oxide” corresponds to the recited P2O5, and the alumina gel corresponds to the recited inorganic oxide binder.  The AgNO3, which is converted to “0.01-2 wt% of silver based on oxide” corresponds to the recited Ag2O.  The teaching that the modifying constituents (P and Ag) enter deeper pores within the molecular sieve and reaction with acid sites on the surface of the molecular sieve corresponds to the requirement that “Ag2O and P2O5…are supported in internal micropores and/or on a surface of the porous zeolite,” or renders said limitation obvious.
With respect to claim 4, in the preceding recitation of Example 1, PZ-1 appears to have a mass of 105 g since 9.3 g (NH4)2HPO4 yields 5 g P2O5 and the mass of ZSM-5 is 100 g.  APZ-1 has a mass of 105.5 g (105 g PZ-1 and 0.73 g AgNO3, which yields 0.5 g Ag2O).  If 105.5 g is 40% of the mixture of APZ-1, kaolin, and alumina gel, then said mixture has a mass of 263.75 g.  Since kaolin comprises 45% of said mixture, the mass of kaolin is 118.69 g.  The quotient of 0.5 g Ag2O and 118.69 g kaolin is 0.0042, which is between 0 and 0.15. 
With respect to claim 5, reference is made to the discussion of instant claim 4.  100 g ZSM-5 is 37.9 mass % of C-1; the kaolin is 45 mass % of C-1; the alumina is 15 mass % of C-1; and the 5 g P2O5 is 1.9 mass % of C-1.
With respect to claims 12 and 13, Gao et al discloses “[t]he yields of light olefins, in particular propylene, of the catalytic cracking catalysts used in the industry in prior art are not sufficient to satisfy the practical requirement of the manufactures of refining and chemical engineering. Therefore, it is quite meaningful to substantially increase propylene yield. So far it seems that modification to the functionalized shape-selective molecular sieve would be the most efficient route to increase the yields of light olefins in catalytic cracking” [3rd paragraph on page 4] and “[b]ecause the adsorption of olefins to silver is relatively weak with respect to other transition metals, the hydrogen transfer reactions may be reduced, which is favorable to increase the olefin yields. Moreover, silver can accept or donate electrons during the reaction as the transition metal and produce free radicals, which further crack into olefins, that is, its oxidation-reduction effect enables the reaction to proceed according to free radical reaction mechanism, and thus the yields of light olefins may be increased” [see middle of paragraph on page 27].  The preceding renders obvious the limitation of “subject[ing] a hydrocarbon, an oxygen-containing organic compound, or a mixture thereof to catalytic cracking.”  

Allowable Subject Matter
Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Gao et al does not disclose the mixing with an inorganic acid or the recited spray-drying.  While spray drying is well known in the art for producing particles of almost identical shapes and sizes from slurries for use in fluidized bed reactors [see, e.g., Haber et al in Pure and Applied Chemistry, vol 67, nos. 8/9, pp 1257-1306], Gao et al teaches mixing with distilled water [see all examples], which would have a pH of about 7, instead of an acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
June 10, 2022